FILED
                            NOT FOR PUBLICATION
                                                                             MAY 03 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


BOQIN WU,                                        No.   15-71338

              Petitioner,                        Agency No. A079-615-694

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 8, 2018**
                              San Francisco, California

Before: TASHIMA, BERZON, and CHRISTEN, Circuit Judges.

      Boqin Wu, a citizen of China, petitions for review of a decision of the Board

of Immigration Appeals (BIA) denying his application for withholding of removal.

Wu’s application was based, in part, on his wife’s allegedly involuntary


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
sterilization by local officials. Because the BIA erred in holding that Wu’s wife’s

sterilization was not involuntary, we grant the petition and remand.

      1. For withholding of removal, “a person who has been forced

to . . . undergo involuntary sterilization . . . shall be deemed to have been

persecuted on account of political opinion.” 8 U.S.C. § 1101(a)(42); see id.

§ 1231(b)(3)(A).

      The Immigration Judge (IJ) found that Wu failed to prove “whether or not

the alleged sterilization was voluntary or involuntary,” and so could not establish

persecution on the basis of political opinion. As the government acknowledges,

however, neither the BIA nor the IJ made a finding that Wu’s testimony was not

credible. No other evidence contradicted his testimony on that point. Therefore,

we must accept as true his clear testimony, that his wife’s sterilization was

involuntary. Zhiqiang Hu v. Holder, 652 F.3d 1011, 1013 n.1 (9th Cir. 2011). The

BIA’s contrary conclusion was not supported by substantial evidence. See id. at

1019–20.

      2. We remand for the BIA to apply properly the clear error standard

governing the IJ’s factual findings, to remand to the IJ if more fact-finding is




                                            2
needed as to whether Wu’s wife’s sterilization was “forced,”1 see Ridore v. Holder,

696 F.3d 907, 919 (9th Cir. 2012), or to resolve Wu’s claim on a different ground.

As to the last option, the government may well be correct in its argument before

this court that Wu’s family planning claim will ultimately fail because he himself

has not demonstrated his resistance to, or persecution stemming from, his wife’s

involuntary sterilization. See Matter of J-S-, 24 I. & N. Dec. 520, 535 (BIA 2008);

see also Nai Yuan Jiang v. Holder, 611 F.3d 1086, 1094 (9th Cir. 2010). But the

BIA did not so hold. Any such determination is appropriately left for the agency in

the first instance. See INS v. Orlando Ventura, 537 U.S. 12, 16–17 (2002) (per

curiam).

      Petition GRANTED; REMANDED.




      1
        See Matter of T-Z-, 24 I. & N. Dec. 163, 169 (BIA 2007) (holding that an
abortion or sterilization is not “forced” under the INA unless “the threatened harm
for refusal would, if carried out, be sufficiently severe that it amounts to
persecution”). Neither our court nor any other has directly addressed whether the
BIA’s interpretation of “forced” in Matter of T-Z- is valid. We note, as did the
BIA in Matter of T-Z-, the tension between the BIA’s interpretation of the INA
with regard to “forced” abortions and sterilizations and our own. Compare id. at
169–70, with Zi Zhi Tang v. Gonzales, 489 F.3d 987, 991 (9th Cir. 2007). But
neither party briefed whether the BIA’s interpretation nonetheless meets the
standards for agency statutory interpretations, see Nat’l Cable & Telecommc’ns
Ass’n v. Brand X Internet Servs., 545 U.S. 967, 980 (2005), and we do not reach
the issue.
                                          3